MEMORANDUM *
Edward E. Lawson, Jr. appeals the Commissioner’s denial of his claim for disability insurance and supplemental security income benefits pursuant to the Social Security Act. See 42 U.S.C. §§ 423(a)(1)(D), 1383. The Administrative Law Judge found that Lawson, who had work experience and a high school education, could have made — despite his impairments — a vocational adjustment to the three sedentary jobs identified by the vocational expert. See 20 C.F.R. §§ 404.1520(f), 416.920(f). However, the judge also recognized that as of Lawson’s fiftieth birthday, advancing age would make it difficult for Lawson to adapt to and compete for work that he had not done before, and thus granted Lawson disability benefits from the age of fifty onwards. See 20 C.F.R. Pt. 404, Subpt. P, App. 2.
Substantial evidence supports the judge’s decision, and the judge made no reversible errors of law. See Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.